— The appeal is from an order of the Family Court, Nassau County, entered December 29, 1978, which granted petitioner’s application to modify a prior order of support. Order reversed, without costs or disbursements, and matter remanded to the Family Court, Nassau County, for further proceedings consistent herewith. The petitioner sought modification of an order dated May 28, 1975. The court, by its order, instead modified an order dated October 25, 1973. Said modification was clearly erroneous since it was not requested. Whether the order dated May 28, 1975 should be modified is a determination that should initially be made by the Family Court. Accordingly, we remand the matter to that court so that it can address itself to that issue. Rabin, J. P., Gulotta, Martuscello and Mangano, JJ., concur.